985 So. 2d 1234 (2008)
Clifford SUTTON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-4228.
District Court of Appeal of Florida, Fifth District.
July 18, 2008.
A. Michael Bross, of Bross, Bross, Thomas & Savy, LC., West Melbourne, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PLEUS, J.
The defendant appeals from an order entered after sentencing declaring him to be a sexual predator pursuant to section 775.21, Florida Statutes (2007), the Florida Sexual Predators Act. He argues that the trial court erroneously designated him as a sexual predator in a post-sentencing order. We affirm on the authority of Moore v. State, 880 So. 2d 826 (Fla. 1st DCA 2004), Collie v. State, 710 So. 2d 1000 (Fla. 2d DCA 1998), and Fletcher v. State, 699 So. 2d 346 (Fla. 5th DCA 1997).
AFFIRMED.
TORPY and EVANDER, JJ., concur.